NUMBER 13-09-00534-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


RICHARD P. HILL,                                                             Appellant,

                                            v.

TERRI LYNN HILL,                                                               Appellee.


                 On appeal from the 389th District Court of
                         Hidalgo County, Texas.


                          MEMORANDUM OPINION

       Before Chief Justice Valdez and Justices Yañez and Garza
               Memorandum Opinion by Justice Yañez

      By a single issue, appellant, Richard P. Hill, complains that the trial court’s “Order

in Suit to Modify Parent-Child Relationship” (the “Modification Order”) failed to strictly

conform to the Rule 11 “Memorandum of Agreement” which settled the dispute between

the parties. We affirm.
                                      I. Background

       Appellant and appellee, Terri Lynn Hill, were divorced in 2002. In 2007, appellant

filed a “Motion to Modify Support.” Appellee answered and filed a “Cross-Motion to Modify

Parent-Child Relationship.” In June 2008, the parties mediated the issues, settled their

dispute, and executed a “Memorandum of Agreement” setting forth the terms of the

settlement.

       In November 2008, appellant submitted a “Motion for Entry of Modification Order,”

with a proposed “Modification Order.” Appellee also filed a “Motion to Sign Order in Suit

to Modify Parent-Child Relationship,” with a proposed order attached. On August 24,

2009, the trial court signed the “Modification Order.”

                                      II. Discussion

       Appellant complains that the original divorce decree contained a provision restricting

the establishment of the children’s residence to Hidalgo County or an adjacent county, but

the “Modification Order” contains no such restriction. Specifically, appellant complains that

the “Modification Order”: (1) finds appellee is the “parent who has the primary physical

possession of the children,” but does not limit appellee’s possession geographically; and

(2) states appellee “has the exclusive right to determine the primary residence of the

children,” but does not contain any geographical restriction.

       Appellee responds that the geographical restriction for the children’s primary

residence was not discussed at mediation and the “Memorandum of Agreement” did not

include any modification or removal of the geographical restriction. Appellee argues that

the geographical restriction remains in full force and effect because: (1) it was not an issue

at mediation; (2) it was not included in the “Modification Order”; and (3) the “Modification

                                              2
Order” specifically provides that “[a]ll other terms of the prior orders not specifically

modified in this order shall remain in full force and effect.”

        In support of his argument, appellant cites this Court’s opinion in Sanchez v.

Sanchez for the general proposition that “[a] final judgment rendered upon a settlement

agreement must be in strict and literal compliance with the agreement.”1 In Sanchez, this

Court found that the judgment was not “in strict or literal compliance” with the terms of the

parties’ settlement agreement because it “did not include all that the parties had agreed

to,” “improperly removed or modified material terms” of the agreement, and thereby

“undermined the intent of the parties.”2

        We find appellant’s reliance on Sanchez to be misplaced. In the present case,

there is no indication that the “Modification Order” failed to include all that the parties

agreed to, improperly modified material terms, or undermined the intent of the parties. The

“Memorandum of Agreement” reflects that the parties modified their decree in three areas:

(1) child support; (2) visitation; and (3) psychological care. Because the “Memorandum of

Agreement” does not mention the geographical restriction on the establishment of the

children’s residence, it is a term “not specifically modified” in the “Modification Order” and,

therefore, the geographical restriction “remain[s] in full force and effect.”3




         1
           Sanchez v. Sanchez, No. 13-07-207-CV, 2008 Tex. App. LEXIS 6867, at **2-3 (Tex. App.–Corpus
Christi Aug. 28, 2008, no pet.) (m em . op.).

        2
            Id. at **8-9.

        3
           W e also note that at a show cause hearing on August 24, 2009, appellee’s counsel advised the trial
court that the geographical restriction “wasn’t som ething we m ediated,” “wasn’t som ething we changed,” and
that “[t]he order is very clear on the second to the last page that if you didn’t change it, the divorce decree
rem ains in effect.” In response to the trial court’s question, appellant’s counsel conceded that the
geographical restriction was not discussed at the m ediation.

                                                      3
                                    III. Conclusion

       We hold that the trial court did not err when it signed the “Modification Order.” We

overrule appellant’s sole issue and affirm the trial court’s judgment.




Delivered and filed the
19th day of August, 2010.




                                             4